Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 07/05/2022. Currently claims 19-32 are pending in the application, with claims 29-31 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19-25, and 27-28 are rejected under 35 U.S.C.103 as being obvious over Schmuhl et al. (US Patent Application Publication Number 2006/0159796 A1), hereafter, referred to as “Schmuhl”, in view of Herbert et al. (DE 10 2009 016 100), hereafter, referred to as “Herbert”.

Regarding claim 19, Schmuhl teaches in Fig. 6 that shows a side view of a segment with the fastening site for the strap layers of the calibration sleeve, wherein the segments (element 19s) (equivalent to fins) are provided with slots (element 21) (equivalent to grooves or pitch). Schmuhl teaches that the grooves (pitches) are of equal dimension (equivalent to constant spacing) and the process results in infinitely adjustable calibration device for extruded plastic pipes (para. [0002]). 

But Schmuhl fails to explicitly teach that the pitch (groove) that shows a constant spacing in longitudinal direction is accompanied by varying lamella (fin) thickness in the longitudinal direction.  However, Herbert teaches in Fig. 3, a lamella block (equivalent to fin block) for a calibration device for calibrating an extruded profile, the lamella block (fin block) comprising a lamella structure (fin structure) which has a large number of lamellae (fins) (reference signs 10a, 10C, 10e etc. as shown in the figure) that are spaced apart from one another by grooves and are arranged in the longitudinal direction of the lamella block (fin block), wherein the lamellae (fins) of the lamella structure (fin structure) have a variable dimension in the longitudinal direction of the lamella block (variable lamella thickness).  Herbert also teaches that the depth (width) of the segment-shaped calibration tools preferably being in Longitudinal direction of the tube from the inlet side of the calibration device gradually increases with increasing distance (para. [0009]). Herbert further teaches that experience has shown that the inlet area of the calibrating basket is particularly important in a calibrating device of this type, since there the initial cooling of the hot melt strand causes it to solidify into a tube in the area of its outer skin. For this reason, it is advantageous if somewhat narrower (lower depth) segment-shaped calibration tools are used in the inlet area, and with increasing distance, the hardening of the tubing increases from the outside to the inside, so that the segment-shaped calibration tools can be somewhat deeper there (wider in the direction of extrusion) (para. [0009]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Herbert, and substitute the variable width of Herbert, instead of the constant width of Schmuhl to obtain predictable results for obtaining infinitely adjustable calibration device for extruded plastic pipes, because it would be advantageous if somewhat narrower segment-shaped calibration tools are used in the inlet area, and with increasing distance, the hardening of the tubing increases from the outside to the inside, so that the segment-shaped calibration tools can be somewhat wider there. Since both the reference deal with calibration of pipes or tubes, one would have reasonable expectation of success from the combination.

Regarding claims 20-21, Herbert teaches in Fig. 3, that the lamella (fin) dimension varies continuously in longitudinal direction and varies arbitrarily in longitudinal direction of the lamella block (fin block).

Regarding claim 22, Herbert teaches in Fig. 3, that the lamella (fin) dimension varies continuously and the width increases as the lamellas moves in the longitudinal direction, therefore follows a predefined function.

Regarding claims 23-24, Schmuhl teaches in Fig. 2, that the lamella block (fin block) has furthermore a carrier housing structure (element 26) directly on the water chambers (element 29) (para. [0030]), on which the lamella structure (fin structure) is arranged. It would have been obvious to any ordinary artisan that the carrier structure and lamination would be made from same or different material.

Regarding claim 25, Schmuhl teaches in Fig. 6 that the lamella is formed in one piece.  Herbert also teaches in Fig. 3, that the lamella (fin block) is formed in one piece.

Regarding claims 27-28, Schmuhl teaches in Fig. 2 and 3, a calibrating device for the calibrating of extruded profiles comprising a plurality of fin blocks (Fig. 3), wherein the fin blocks are arranged with respect to one another for the formation of a calibration opening as shown in Fig. 2 and 3. Schmuhl teaches that the radially adjustable segments in the inventive
inlet head allow the inlet of the calibration sleeve to be precisely adjusted to the pipe diameter to be calibrated.  Additionally, Herbert teaches that each actuating device is coupled respectively with a fin block, in order to actuate each fin block individually by teaching that the calibration device has mechanically, hydraulically or pneumatically movable adjusting elements, in particular piston-cylinder units, are provided on the outside of each body in order to adjust the body to the diameter of the pipe to be calibrated in the radial direction adjustment (claim 10). 

Claims 26, and 32 are rejected under 35 U.S.C.103 as being obvious over of Schmuhl et al. (US Patent Application Publication Number 2006/0159796 A1), in view of Herbert et al. (DE 10 2009 016 100), in view of Williams et al. (US Patent Application Publication Number 2006/0159796 A1), hereafter, referred to as “Williams”.

Regarding claim 26, Schmuhl and Herbert together teach a lamella block (equivalent to fin block) for a calibration device for calibrating an extruded profile. But Schmuhl and Herbert fail to explicitly teach that the fin block is produced by means of 3D printing or by means of an additive manufacturing method.  However, Williams teaches in Fig. 7 a computer-controlled, 3D CAD initiated process known as "stereolithography" or ''layered manufacturing" is used to fabricate the heat sinks. When stereolithographic processes are employed, a heat sink is formed as a series of superimposed, contiguous, mutually adhered layers of material such as a fin block (para. [0025]). Williams also teaches that the stereolithography processes that are preferred for fabricating the heat sinks because they are capable of fabricating structures from materials with good thermal conductivity. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Williams and use a known technique of 3D printing method to produce the fin block, because that would allow to fabricate structures from materials with good thermal conductivity (KSR Rationale C, MPEP 2143).

Regarding claim 32, Williams teaches in Fig. 7 that a computer-controlled, 3D CAD initiated process is used to fabricate the fin block (heat sinks). It would have been obvious to any ordinary artisan that a computer program, comprising data sets, which with the reading of the data sets by a processing device or a computer causes it to actuate a device for additive manufacture in such way that the device for additive manufacture would manufactures a fin block using the 3D printing apparatus. It would also have been obvious to any ordinary artisan that a machine-readable data carrier, on which the computer program would be stored would be used in the 3D printing process.

Responses to Arguments

Applicant’s argument filed on 07/05/2022 for the 103 rejections has been fully considered, but they are moot, as the examiner uses a new ground of rejection by changing the order of references to address the claim set (including the amended claims) based on the argument, and the arguments do not apply to the combination of references in the current order being used in the current rejection. However, based on the amendment of claim 32, and cancellation of claim 33, the 101 rejection is hereby withdrawn.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742